NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



JOHN EDWARD STROLE,              )
DOC #266676,                     )
                                 )
           Appellant,            )
                                 )
v.                               )             Case No. 2D18-1455
                                 )
STATE OF FLORIDA,                )
                                 )
           Appellee.             )
________________________________ )

Opinion filed May 29, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Pinellas County; Anthony Rondolino,
Judge.

Richard N. Watts of Richard N. Watts,
P.A., St. Petersburg, for Appellant.



PER CURIAM.


             Affirmed.


BLACK, BADALAMENTI, and ROTHSTEIN-YOUAKIM, JJ., Concur.